Citation Nr: 0416078	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  03-29 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected diabetes mellitus.  



ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel



INTRODUCTION

The veteran had active service from November 1966 to July 
1989.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the RO, which granted 
service connection for diabetes mellitus.  The veteran is 
contesting the assigned 20 percent disability evaluation.  

This case is being remanded to the RO via the Appeals 
Management Center in Washington, DC.  The veteran will be 
notified by VA if further action is required on his part.  



REMAND

Initially, the RO must send the veteran a letter notifying 
him of the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA) as it applies to his claim of entitlement to 
an increased rating for his service-connected diabetes 
mellitus.  

The RO must include information regarding the information the 
veteran must submit, that which the RO will obtain, and the 
types of evidence the RO will assist him in securing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Next, the RO must schedule a VA medical examination to assess 
the severity of the veteran's diabetes mellitus.  All 
symptoms, manifestations, and complications should be 
discussed in detail to include the types of treatment the 
veteran is receiving.  The VA examiner must state whether the 
veteran requires insulin, oral medication, restricted diet, 
regulation of activity, hospitalization, and/or visits to a 
diabetic care provider.  

To ensure full compliance with due process requirements, the 
case is REMANDED for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the VCAA.  In particular, the RO should 
ensure that the notification requirements 
and development procedures of VCAA are 
fully satisfied and send the veteran a 
letter outlining the provisions of VCAA 
as they apply to his claim for increase 
to include his and VA's respective 
responsibilities as to furnishing 
evidence.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  See also Veterans Benefits Act 
of 2003, Pub. L. No. 108-183, 117 Stat. 
2651 (Dec. 16, 2003); See Quartuccio, 
supra.  

2.  The RO should schedule a VA medical 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  The examiner 
is asked to discuss all symptoms, 
manifestations, and complications arising 
from the veteran's diabetes mellitus.  
The examiner should specifically but not 
exclusively comment upon whether the 
veteran requires insulin, oral 
medication, restricted diet, regulation 
of activity, hospitalization, and/or 
visits to a diabetic care provider.  A 
rationale for all opinions and 
conclusions must be provided. 

3.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
medical examination and opinion are in 
complete compliance with the directives 
of this remand and, if they are not, the 
RO should take corrective action.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Finally, the RO should readjudicate 
the claim.  If any benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case.  It must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


